OPINION ON REHEARING. Hart, J. In their brief on rehearing, counsel for appellee insist that the court erred in stating in its original opinion that the jury was permitted to find that the letters between the parties constituted a valid and binding contract. We have again examined the instructions'but can not agree with counsel. We are clearly of the opinion that under instruction No. 1 given by the court the jury might find a contract from the letters between the parties. It is also suggested by counsel that we overlooked instruction No. 6, asked by appellant, but in this they are mistaken. We carefully considered instruction No. 6, asked by appellant, and are of the opinion that it contained a clear and concise statement of the law as applicable to the facts, in this case. Allen in his letter of January 9, 1912, made a proposal to Nothern. Nothern replied to that letter by one under date of January 11,1912. His reply was not an absolute acceptance of the terms of Allen’s letter but imposed new terms and conditions. There was a disputed question of fact between the parties as to whether or not Allen accepted the new proposal made by Nothern. This question of fact was properly submitted to the jury in instruction No. 6, as asked by appellant. The court should have given the instruction as requested but instead modified the instruction in such a way as to confuse and mislead the jury. If the court had entertained the same view of the ’law as was entertained by counsel for appellant it would, no doubt, have given the instruction as asked by the .appellant and would not have attempted to modify it. We did not set out the instructions in our former opinion and do not do so now. We think we have clearly pointed out the issue of fact that is to be .submitted to the jury upon a retrial of the case and no useful purpose could be .served by setting out the instructions in full in this opinion.  (3) In view of another trial of the case, we are asked to settle the law as to the measure of damages, and this we now proceed to do. The measure of damages was the difference between the contract price of the hay and the price at the point of delivery, ¡or the nearest available market if no market existed iat snch point. Kirchman v. Tuffli Bros. Pig Iron & Coke Co., 92 Ark. 111. The letters of the parties state that the hay was sold f. o. b. Cozad, Nebraska, and named that place ias the point of delivery. Cozad was a small place 'and the price of hay there was dependent upon the price of hay in Little Rock and other available markets, so that in determining 'the market value of hay in Cozad it was proper to consider the market price of hay ¡at Little Rock with the freight added. St. L. S. W. Ry. Co. v. Kilberry, 83 Ark. 87; Kansas City Southern Ry. Co. v. Mabry, 112 Ark. 110. The motion fot rehearing will be denied.